Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for foreign priority of application CN 201810705406.8 filed in China on 07/02/2018. 
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2020/ 086629 filed in China on 05/13/2019, published as WO 2020/007125 on 01/09/2020. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188 in view of Jin US 2017/0270847.
Claim 1: Mao et al. disclose a screen assembly, comprising 
(Figs. 1, 5) [0055] a backlight module and a display panel [0004] stacked with the backlight module, 
(Fig. 1) the backlight module comprises a light guide plate 1 (LGP main body) [0047], 
(Fig. 5) the light guide plate 1 (LGP main body) comprises a light incident surface (horizontal light incident surface facing LEDs 7) and 
(Fig. 1) a light outgoing surface (emitting upper-surface of the LGP main body 1) connected with the light incident surface (horizontal surface facing LEDs 7); 
(Fig. 1) the light guide plate 1 defines a first through hole 4 extending through the light outgoing surface; and 
(Fig. 4) the light guide plate 1 (LGP main body) comprises a first light guide region 8, the first light guide region 8 (central region 8 with higher dot density) being located between an inner wall surface of the first through hole 4 and a surface (end edge) of the light guide plate 1 away from the light incident surface (lower light incident surface facing LEDs 7); 
(Fig. 4) the display panel comprises a first display region (display region facing the central region 8 with higher dot density) and a second display region (display region facing second light guide region with lower dot density) connected with the first display region (display region facing the central region 8), 
wherein the first display region (display region facing the central region 8 with higher dot density) is disposed directly opposite the first light guide region 8 (central region 8 with higher dot density); 
(Fig. 4) the first display region (display region facing the central region 8 with higher dot density) has light transmittance (due to higher dot density) greater than the second display region (display region facing second light guide region with lower dot density)
except
a plurality of first pixels arranged in a matrix are disposed in the first display region, 
wherein at least a part of the plurality of first pixels comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel.  
However Jin teaches
(Fig. 2A) a plurality of first pixels R/G/B/W arranged in a matrix are disposed in the first display region (Mao’s first display region); at least a part of the plurality of first pixels comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel [0042-0044] 
It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Jin’s structure in order to provide improved power consumption and display resolution to the display device, as taught by Jin [0004]; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 10: Mao et al. disclose a screen assembly, comprising 
(Fig. 5) [0055] the light outgoing surface (emitting upper-surface of the LGP main body 1) is connected between the light incident surface (lower light incident surface facing LEDs 7) and the surface of the light guide plate away from the light incident surface (end edge surface opposite to the side surface facing LEDs 7)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188, Jin US 2017/0270847 as applied to claim 1 above, and further in view of Zhan CN 202649645.
Claim 2: Mao et al. disclose as above
Jin teaches
(Fig. 2A) the first display region (Mao’s first display region) comprises a plurality of first pixel regions R/G/B/W arranged in a matrix [0044], the plurality of first pixel regions R/G/B/W are for arrangement of the plurality of first pixels; 
Zhan further teaches
(Fig. 2) [0030] first display region (10b) and second display region (10a), the second display region (10a) comprises a plurality of second pixel regions 10a arranged in a matrix, wherein the plurality of second pixel regions 10a are for arrangement of second pixels, and 
(Fig. 4) [0035] each of the second pixels comprises a red sub-pixel 101, a green sub-pixel 102, and a blue sub-pixel 103, such that
(Fig. 2) each of the plurality of the first pixel regions 10b has light transmittance greater than each of the plurality of the second pixel regions 10a (the aperture ratio of the first pixel unit 10a is smaller than the aperture ratio of the second pixel unit 10b) [0030]. 
 	It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Jin’s structure in order to provide improved power consumption and display resolution to the display device, as taught by Jin [0004]; and with Zhan’s structure in order to provide high quality images to the display device, as taught by Zhan [Col. 1, line 38];

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188, Jin US 2017/0270847 as applied to claim 1 above, and further in view of Jiang US 2018/0136378.
Claim 3-6: Mao et al. disclose as in claim 1 above
Jiang teaches
Claim 3: (Figs. 3a, 3c) the white sub-pixel W is attached to the blue sub-pixel B, the white sub-pixel W and the blue sub-pixel B share a data line (adding a white sub-pixel portion into each pixel unit by disposing the white sub-pixel in one area of at least one of the red sub-pixel, green sub-pixel and blue sub-pixel; i.e., the white sub-pixel W and the blue sub-pixel B share a data line, such that an ordinary RGB pixel driving chip to deliver the effect of a WRGB display) [0033].
Claim 4: (Fig. 1) the white sub-pixel W is spaced apart from the blue sub-pixel - Regarding the limitation “a black matrix is arranged between the white sub-pixel and the blue sub-pixel”: The examiner takes Official Notice that (Fig. 1) a black matrix is arranged between the white sub-pixel and the blue sub-pixel, as the feature is well known and would be within the level of ordinary skill in the art.(see Yang US 2015/0138462, Fig. 6B)
Claim 5: (Fig. 1) each of the plurality of first pixels comprises the red sub-pixel R, the green sub-pixel G, the blue sub-pixel B, and the white sub-pixel W arranged in sequence; and Jin teaches in (Fig. 1) sub-pixels of the same color in two adjacent first pixels are aligned with each other.
Claim 6: (Fig. 4a) the white sub-pixel comprises a first white pixel, a second white pixel, and a third white pixel; the first white pixel is attached to the red sub-pixel R/W, the second white pixel is attached to the green sub-pixel G/W, and the third white pixel is attached to the blue sub-pixel B/W; and the second white pixel W (in G/W) has an area smaller than the first white pixel (B/W), the first white pixel has an area smaller than the third white pixel - Jiang teaches in [0032] the sizes of the area to form a white sub-pixel W on the red sub-pixel R, green sub-pixel G and blue sub-pixel B are disposed differently as needed. Thus the feature is considered within the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Jiang’s structure in order to provide improved and lower energy consumption to the display device, as taught by Jiang [0006],

Claim 7: Mao et al. disclose as in claim 6 above
Jin teaches
(Fig. 1) the red sub-pixel R and the green sub-pixel G are located in a m th row (first row) of sub-pixels, the blue sub-pixel B is located in a (m+1)th row (second row) of the sub-
wherein m is a positive integer greater than or equal to one.
Jiang teaches
(Fig. 3c) [0026] the first white pixel W is located on a surface of the red sub-pixel R close to the green sub- pixel (the white sub-pixel W on red sub-pixel R is disposed on the right side area of red sub-pixel R, becoming R/W) [0029] 
(Fig. 3a) the second white pixel W is located on a surface of the green sub-pixel G close to the red sub-pixel (the white sub-pixel W on green sub-pixel G is disposed on the left side area of red sub-pixel G, becoming W/G) [0027] and 
(Fig. 2a) the third white pixel W is located on a surface of the blue sub-pixel B close to the blue sub-pixel (the white sub-pixel W on blue sub-pixel G is disposed on top of blue sub-pixel B, becoming W/B) [0023]
It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Jin’s structure in order to provide improved power consumption and display resolution to the display device, as taught by Jin [0004]; and with Jiang’s structure in order to provide high quality images to the display device, as taught by Jiang [Col. 1, line 38],

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188, Jin US 2017/0270847 as applied to claim 1 above, and further in view of Yang et al. US 2015/0138462, Wang et al. US 2018/0203313 and Wang et al. US 2017/0139251 (hereinafter “Wang-251”).
Claim 8: Chen et al. disclose as above

(Fig. 2) the display panel comprises an array substrate 205 and a color filter substrate 210 opposite the array substrate 205 [0022]; the array substrate 205 comprises a thin film transistor layer on a surface (upper surface) close to the color filter substrate 210, 
(Fig. 5B) the thin film transistor layer 240 (TFT) comprises metal traces 270 (light shielding metal member) [0047]; and 
(Fig. 2) the color filter layer 210 comprises a red filter unit corresponding to the red sub-pixel, a green filter unit corresponding to the green sub-pixel, a blue filter unit corresponding to the blue sub-pixel, a white filter unit corresponding to the white sub-pixel (sub-pixel units of red (R), green (G), blue (B) and white (W) colors, or sub-pixel units of red (R), green (G), blue (B) and yellow (Y) colors) [0023], and 
(Fig. 6B) black matrixes BM arranged between filter units (R/G/B), and 
except
the array substrate further comprises a color filter layer disposed on the thin film transistor layer, 
wherein the black matrixes BM cover the metal traces.
Wang et al. teach
(Fig. 7) the array substrate 100 (COA array substrate) further comprises a color filter layer 220/210 disposed on the thin film transistor layer (channel region 140 of TFT) [0056], 
And Wang-251 teach
(Fig. 5) the black matrixes 12 cover the metal traces (metal lines in the array substrate are completely shielded by the black matrix 12) [0054].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188, Jin US 2017/0270847 as applied to claim 1 above, and further in view of Cheng US 2019/0302833 and Kim et al. US 2017/0097528.
Claim 9: Mao et al. disclose as above
Cheng teaches
(Fig. 3) a camera 26 [0069] is received in the first through hole 221 [0067];
Kim et al. teach
(Fig. 1) the display panel further comprises a liquid crystal layer [0031]; and a sealing member (encapsulation area SA) is disposed between the array substrate and the color filter substrate (100/200), 
(Fig. 3) the sealing member 220 (outer sealant) [0037] defines a second through hole (spacing between 2 sealing members 220) aligned with the first through hole CH (comparable to Cheng’s first through hole), and wherein the sealing member 220 is configured to prevent liquid crystal molecules in the liquid crystal layer from entering the second through hole (sealant 220 preventing the liquid crystal layer from being leaked and combining the first substrate 100 and the second substrate 200) [0034].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188, Jin US 2017/0270847 as applied to claim 1 above, and further in view of Cheng US 2019/0302833.
Claim 11: Mao et al. disclose as above
Cheng teaches
(Fig. 3) a camera 26 [0069] and a cover plate 21 [0066], wherein the camera 26 is at least partially received in the first through hole 221 [0067]; the cover plate 2 is disposed on a surface of the display panel 22 [0066] away from the backlight module [0064] (inherent); and a part of a surface of the cover plate 21 away from the display panel 12 serves as a light incident surface of the camera 26.  
It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Cheng’s structure in order to provide improved protection to the display device, as taught by Cheng [0062].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188 in view of Numao US 2012/0154270 and Jin US 2017/0270847.
Claim 12: Mao et al. disclose a screen assembly, comprising 
(Figs. 1, 5) [0055] a backlight module and a display panel stacked together [0004]; 
(Fig. 5) the backlight module comprises a light guide plate 1 (LGP main body) [0047] and a light source 7, 
(Fig. 5) the light guide plate 1 (LGP main body) comprises a light incident surface (horizontal light incident surface facing LEDs 7), and
(Fig. 1) a light outgoing surface (emitting upper-surface of the LGP main body 1) connected with the light incident surface (horizontal surface facing LEDs 7);
-25-(Fig. 5) the light guide plate 1 defines a first through hole 4 (speaker hole) [0047] extending through the light outgoing surface; and 
(Fig. 4) the light guide plate 1 (LGP main body) comprises a first light guide region 8, the first light guide region 8 (central region 8 with higher dot density) being located between an inner wall surface of the first through hole 4 and a surface (end edge) of the light guide plate 1 away from the light incident surface (lower light incident surface facing LEDs 7); 
(Fig. 4) the display panel comprises a first display region (display region facing the central region 8 with higher dot density) and a second display region (display region facing second light guide region with lower dot density) connected with the first display region (display region facing the central region 8), 
wherein the first display region (display region facing the central region 8 with higher dot density) is disposed directly opposite the first light guide region 8 (central region 8 with higher dot density); 
except
wherein the light source is disposed directly opposite the light incident surface, light emitted from the light source passes through the light incident surface to enter the light 
a plurality of first pixels arranged in a matrix are disposed in the first display region, 
wherein at least a part of the plurality of first pixels comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel. 
However Numao teaches
(Fig. 2) the light source 24 [0069] is disposed directly opposite the light incident surface, light emitted from the light source 24 passes through the light incident surface to enter the light guide plate 4/5 [0068], and then passes through the light outgoing surface to enter the display panel 3 [0070]; { YB:01158889.DOCX } 
Jin teaches
(Fig. 2A) a plurality of first pixels R/G/B/W arranged in a matrix are disposed in the first display region (Mao’s first display region); at least a part of the plurality of first pixels comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel [0042-0044] 
It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Numao’s LC structure in order to provide improved light utilization efficiency, as taught by Numao [Abstract]; and with Jin’s structure in order to provide display brightness to the display device, as taught by Jin [0003]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188, Numao US 2012/0154270, Jin US 2017/0270847 as applied to claim 12 above, and further in view of Zhan CN 202649645.
Claim 13: Mao et al. disclose as above
Jin teaches
(Fig. 2A) the first display region (Mao’s first display region) comprises a plurality of first pixel regions R/G/B/W arranged in a matrix [0044], the plurality of first pixel regions R/G/B/W are for arrangement of the plurality of first pixels; 
Zhan further teaches
(Fig. 2) [0030] the first display region comprises a plurality of first pixel regions (10b) arranged in an array, wherein the plurality of first pixel regions are for arrangement of the plurality of first pixels; the second display region (10a) comprises a plurality of second pixel regions arranged in a array, wherein the plurality of second pixel regions are for arrangement of a plurality of second pixels;
(Fig. 4) [0035] each of the second pixels comprises a red sub-pixel 101, a green sub-pixel 102, and a blue sub-pixel 103, such that
(Fig. 2) each of the plurality of the first pixel regions 10b has light transmittance greater than each of the plurality of the second pixel regions 10a (the aperture ratio of the first pixel unit 10a is smaller than the aperture ratio of the second pixel unit 10b) [0030]. 
 	It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Jin’s structure in order to provide improved power consumption and display resolution to the display device, as taught by Jin [0004]; and with Zhan’s structure in order to provide brightness to the display device, as taught by Zhan [0004];

Claim 16
(Fig. 4) the first display region comprises a first central region (8) and a first edge region surrounding the first central region (8); and each first pixel region in the first central region (8) has light transmittance greater than each first pixel region in the first edge region (dot density of the light in first central region 8 is increased).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188, Numao US 2012/0154270, Jin US 2017/0270847 as applied to claim 12, and further in view of Jiang US 2018/0136378.
Claims 14, 15: Mao et al. disclose as in claim 1 above
Jiang teaches
Claim 14: (Figs. 3a, 3c) the white sub-pixel W is attached to the blue sub-pixel B, the white sub-pixel W and the blue sub-pixel B share a data line (adding a white sub-pixel portion into each pixel unit by disposing the white sub-pixel in one area of at least one of the red sub-pixel, green sub-pixel and blue sub-pixel; i.e., the white sub-pixel W and the blue sub-pixel B share a data line, such that an ordinary RGB pixel driving chip to deliver the effect of a WRGB display) [0033].
Claim 15: (Fig. 1) the white sub-pixel W is spaced apart from the blue sub-pixel - Regarding the limitation “a black matrix is arranged between the white sub-pixel and the blue sub-pixel”: The examiner takes Official Notice that (Fig. 1) a black matrix is arranged between the white sub-pixel and the blue sub-pixel, as the feature is well known and would be within the level of ordinary skill in the art.(see Yang US 2015/0138462, Fig. 6B)



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188 inview of Cheng US 2019/0302833, Numao US 2012/0154270 and Jin US 2017/0270847.
Claim 17: Mao et al. disclose an electronic device, comprising 
(Fig. 5) the backlight module comprises a light guide plate 1 (LGP main body) [0047]
(Fig. 5) the light guide plate 1 (LGP main body) comprises a light incident surface (horizontal light incident surface facing LEDs 7), and a light outgoing surface (upward surface 1) connected with the light incident surface (horizontal light incident surface facing LEDs 7); 
(Fig. 5) the light guide plate 1 defines a first through hole 4 (speaker hole) [0047] extending through the light outgoing surface;  
(Fig. 4) the light guide plate 1 (LGP main body) comprises a first light guide region 8, the first light guide region 8 (central region 8 with higher dot density) being located between an inner wall surface of the first through hole 4 and a surface (end edge) of the light guide plate 1 away from the light incident surface (lower light incident surface facing LEDs 7);
(Fig. 4) the display panel comprises a first display region (display region facing the central region 8 with higher dot density) and a second display region (display region facing second light guide region with lower dot density) connected with the first display region (display region facing the central region 8), 
wherein the first display region (display region facing the central region 8 with higher dot density) is disposed directly opposite the first light guide region 8 (central region 8 with higher dot density); 
except
a front housing and a screen assembly fixedly connected to the front housing, 
the screen assembly comprises a backlight module and a display panel stacked with the backlight module, 
a plurality of first pixels arranged in a matrix are disposed in the first display region, 
wherein at least a part of the plurality of first pixels comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel. 
However Cheng teaches
(Fig. 5) a front housing 21 (cover plate) and a screen assembly 22 (display screen) [0066]  fixedly connected to the front housing 21, the screen assembly comprises a backlight module [0064] and a display panel 22 stacked with the backlight module (inherent), 
Numao teaches
(Fig. 2) the light source 24 [0069] is disposed directly opposite the light incident surface, light emitted from the light source 24 passes through the light incident surface to enter the light guide plate 4/5 [0068], and then passes through the light outgoing surface to enter the display panel 3 [0070];
Jin teaches
(Fig. 2A) a plurality of first pixels R/G/B/W arranged in a matrix are disposed in the first display region (Mao’s first display region); at least a part of the plurality of first pixels 
It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Numao’s LC structure in order to provide improved light utilization efficiency, as taught by Numao [Abstract]; and with Jin’s structure in order to provide display brightness to the display device, as taught by Jin [0003]

Claim 18: Mao et al. disclose
(Fig. 5) the screen assembly further comprises a light source 7, and the light source is attached to the light incident surface (horizontal light incident surface facing LEDs 7) to provide incident light to the light guide plate 1.  

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable being over Mao et al. CN 107861188 inview of Cheng US 2019/0302833, Numao US 2012/0154270 and Jin US 2017/0270847 as applied to claim 17 above, and further in view of Cheng US 2019/0302833.
Claim 19: Mao et al. disclose as in claim 17 above
Cheng teaches
Claim 19: (Fig. 3) a camera 26 [0069] and a cover plate 21 [0066], wherein the camera 26 is at least partially received in the first through hole 221 [0067]; the cover plate 2 is disposed on a surface of the display panel 22 [0066] away from the backlight module [0064] (inherent); and a part of a surface of the cover plate 21 away from the display panel 12 serves as a light incident surface of the camera 26.
Claim 20: (Fig. 3) a front housing 21 (cover plate) [0066] and a rear cover 25 [0066], wherein the rear cover 25 defines a receiving space 221 (first through hole), the front housing 21 is at least partially received in the receiving space 221; the front housing 21 is connected to the rear cover 25, and the screen assembly 22 is connected to the front housing 21; and the front housing 21 abuts against the camera 6 [0069] to limit the camera 6.
It would have been obvious to one of ordinary skill in the art to modify Mao's invention with Cheng’s structure in order to provide improved protection to the display device, as taught by Cheng [0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871